DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/21/2018. It is noted, however, that applicant has not filed a certified copy of the CN201811569003.1 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

4.	Claims 1-4 and 6-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by San Martin (US PGPUB US 2017/0090059 A1, hereinafter referred to as “San Martin”). 
San Martin teaches a three-dimensional formation microscanner tool (Figs. 3, 4 and 7; an array tool, 300, 400), comprising: multiple button sonde pads (Figs. 3, 4 and 7, a set of pads 304, 720) each having a large number of button electrodes (Fig. 5, current injection electrodes 506) that are insulated from each other and arranged in one or more rows surrounding the borehole and one axial sonde, multiple button sonde pads of a same type being held against the borehole wall and arranged at a same axial depth position or at multiple axial depth positions, (Paragraph 0035, “the configuration is symmetric, so that only one side is shown. For this embodiment, the central set of pads 304 (i.e., multiple button sonde pads of a same type) is installed over a central conductor 312 (i.e., arranged at a same axial depth position or at multiple axial depth positions) that can emit current”; Paragraph 0036, “FIG. 5 is a front view of azimuthally-differentiated current injection electrodes 506 disposed on a pad 500 and surrounded by insulation 504 … a pad 500 with button electrodes 506 insulated from the surrounding metal base 510 used to focus the currents emanating from the electrodes 506 into a formation, when the pad 500 contacts a formation via the borehole wall. In some embodiments, the electrodes 506 are used to measure return currents, and operate to provide formation property image information”),  wherein multiple return electrodes (Fig. 1, a number of current electrodes 182; Fig. 7, monitoring electrodes 306a, 306b, and 306c) in different positions are arranged on the axial sonde, with insulating electrodes interposed between the return electrodes; and by frequency division, the measurement current at different frequencies is enabled to return to different return electrodes through button electrodes on the button sonde pads (Paragraph 0036, “In some embodiments, the electrodes 506 are used to measure return currents, and operate to provide formation property image information”; Paragraph 0040, “The purpose of the different voltage conditions is to focus the current 710 of the center electrode 720 deeper and deeper into the formation. The result of the measurement is given by the voltage of the center electrode 720 (measured at the monitoring electrodes, such as electrodes 306a, 306b, 306c) divided by the current at the electrode that measures the voltage.  ….. the monitoring voltages are measured at the monitoring electrodes 306a, 306b, and 306c, and the currents in the current source electrodes (e.g., center electrode 720) are adjusted to enforce the voltage conditions”; Paragraph 0042, “For the tool 800, software focusing can be executed along the axial direction Z using software focusing modes (SFMs) that different frequencies in the electrode carried by the electrodes in pads 304, 306”). (See Annotated Figs. 5 and 7 of San Martin).

    PNG
    media_image1.png
    250
    388
    media_image1.png
    Greyscale

Annotated Fig. 5 of San Martin

    PNG
    media_image2.png
    408
    481
    media_image2.png
    Greyscale

Annotated Fig. 7 of San Martin
	
wherein the distance from the button sonde pad to the return electrode is called source spacing (i.e., a distance from 720 to anyone of a current injection electrode 306a, 306b or 306c, as shown in Fig. 7) that controls an investigation depth of the measurement current after leaving the button electrode, the investigation depth being a depth for the measurement current (Fig. 7, current flows 710, 730) into the formation radius (Paragraph 0040, “The purpose of the different voltage conditions is to focus the current 710 of the center electrode 720 deeper and deeper into the formation. The result of the measurement is given by the voltage of the center electrode 720 (measured at the monitoring electrodes, such as electrodes 306a, 306b, 306c) divided by the current at the electrode that measures the voltage. The varying DOI of each mode (e.g., Mode 1, Mode 3, and Mode 5) provides a radial resistivity profile of the formation. As part of using HFMs, the voltage conditions are maintained via active control”). (See Annotated Fig. 7 of San Martin; e.g., Mode 1, Mode 3 and Mode 5 described in at least paragraph 0040 teach controlling an investigation depth of the measurement using various modes).  
Regarding Claim 3, San Martin teaches wherein the frequency of the measurement current (Fig. 7, modes 1, 3, 5 and current flows 710, 730) is collaborative with the source spacing for scanning or tomographic imaging in the investigation depth direction (Paragraph 0040, “The purpose of the different voltage conditions is to focus the current 710 of the center electrode 720 deeper and deeper into the formation.  …  In this way, the current 710, 730 is adjusted to maintain a desired voltage, perhaps using a hardware or software feedback loop, to provide a desired voltage profile at one or more of the monitoring electrodes 306a, 306b, and 306c”).
Regarding Claim 4, San Martin teaches wherein a combination of each of the source spacings and each frequency of the measurement current corresponds to one discrete point in the investigation depth direction (Fig. 11; Paragraph 0042, “For the tool 800, software focusing can be executed along the axial direction Z using software focusing modes different frequencies in the electrode carried by the electrodes in pads 304, 306. In the tool 800, electric connections (symbolically shown as connections 820) between pads that carry the electrodes 304, 306 can be made using switches or multiplexers, such that the electrodes in the pads 304, 306 have the same potential at each elevation along the Z axis of the tool 800”; Paragraph 0050, “As can be seen in the figure, focusing currents 1110 and measuring currents 1120 can be varied along the axial direction Z to provide different modes of operation. Here, Mode 1 and Mode 2 are labeled arbitrarily”).
Regarding Claim 6, San Martin teaches wherein a signal processing circuit (Fig. 16, processing unit 1602), which receives, amplifies and processes tool signals, is mounted on the button sonde pad; (Paragraph 0064, “The processing unit 1602 can couple to the tools 800, 810 to obtain resistivity measurements. … The processing unit 1602 may be part of a surface workstation or attached to a downhole tool housing. In some embodiments, the processing unit 1602 is packaged within the apparatus 800, 810”; Paragraph 0065, “The controller 1625 and the processing unit 1602 can be fabricated to operate one or more components of the apparatus 800, 810 to acquire measurement data, such as resistivity measurements”) and a control circuit (Fig. 16, controller 1625), which is used for current emission and communication, is mounted on the axial sonde (Paragraph 0065, “the controller 1625 may operate to control the simultaneous injection and/or reception of a set of currents, at the same frequency, or at different frequencies”). 
Regarding Claim 7, it is dependent on claim 2 and an apparatus type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above.
Regarding Claim 8, it is dependent on claim 3 and an apparatus type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above.

Regarding Claim 10, San Martin teaches wherein the signal processing circuit comprises a current measurement amplifier circuit, a data collection circuit, an analog-to-digital conversion circuit, a digital filter circuit and an operational circuit, which are connected successively, to amplify, digitalize and filter current signals from the button electrodes in the button sonde pads, and to calculate the resistivity (Paragraph 0064, “The processing unit 1602 can couple to the tools 800, 810 to obtain resistivity measurements. … The processing unit 1602 may be part of a surface workstation or attached to a downhole tool housing. In some embodiments, the processing unit 1602 is packaged within the apparatus 800, 810”; Paragraph 0065, “The controller 1625 and the processing unit 1602 can be fabricated to operate one or more components of the apparatus 800, 810 to acquire measurement data, such as resistivity measurements … the controller 1625 may operate to control the simultaneous injection and/or reception of a set of currents, at the same frequency, or at different frequencies”). 
Regarding Claim 11, it is depending on claim 7 and an apparatus type claim having similar limitations as of claim 10 above. Therefore, it is rejected under the same rationale as of claim 10 above.
Regarding Claim 12, it is depending on claim 8 and an apparatus type claim having similar limitations as of claim 10 above. Therefore, it is rejected under the same rationale as of claim 10 above.
Regarding Claim 13, it is depending on claim 9 and an apparatus type claim having similar limitations as of claim 10 above. Therefore, it is rejected under the same rationale as of claim 10 above.
Regarding Claim 14, San Martin teaches wherein the control circuit comprises 
a main control circuit (Fig. 16, system 1600), a current emission circuit, a driving circuit for a scanning arm (Figs. 3 and 4, arm 303) and a data telemetry circuit (Fig. 16, communications unit 1640); each of the current emission circuit, the driving circuit for a scanning arm and the data telemetry circuit is connected to the main control circuit; and the main control circuit performs communication with the operational circuit (Paragraph 0033, “… with most pads 304, 308 being attached to one or more arms 303, 305”; Paragraph 0034, “The arms 303, 304 enable the pads 304, 308 to touch the wall of the borehole”; Paragraph 0065, “The controller 1625 and the processing unit 1602 can be fabricated to operate one or more components of the apparatus 800, 810 to acquire measurement data, such as resistivity measurements … the controller 1625 may operate to control the simultaneous injection and/or reception of a set of currents, at the same frequency, or at different frequencies”). 
Regarding Claim 15, it is depending on claim 11 and an apparatus type claim having similar limitations as of claim 14 above. Therefore, it is rejected under the same rationale as of claim 14 above.
Regarding Claim 16, it is depending on claim 12 and an apparatus type claim having similar limitations as of claim 14 above. Therefore, it is rejected under the same rationale as of claim 14 above.
Regarding Claim 17, it is depending on claim 13 and an apparatus type claim having similar limitations as of claim 14 above. Therefore, it is rejected under the same rationale as of claim 14 above.
Regarding Claim 18, it is a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above, and additional rationale as addressed below. 
San Martin teaches a logging method using a three-dimensional formation microscanner tool (Figs. 3, 4 and 7; an array tool, 300, 400), comprising following steps: 
(1) generating, by a current emission circuit, current signals at different frequencies (Fig. 7, current flows of different frequencies 710, 703), a current signal at each frequency corresponding to a return electrode with a source spacing and being used for driving the return electrode (Paragraph 0065, “the controller 1625 may operate to control the simultaneous injection and/or reception of a set of currents, at the same frequency, or at different frequencies”); 
(2) simultaneously emitting current signals at different frequencies by return electrodes with a corresponding source spacing; receiving, by each button electrode in button sonde pads, current signals mixed with various frequency components, and 
sending the received current signals to a signal processing circuit (Paragraph 0040, “The purpose of the different voltage conditions is to focus the current 710 of the center electrode 720 deeper and deeper into the formation. The result of the measurement is given by the voltage of the center electrode 720 (measured at the monitoring electrodes, such as electrodes 306a, 306b, 306c) divided by the current at the electrode that measures the voltage. The varying DOI of each mode (e.g., Mode 1, Mode 3, and Mode 5) provides a radial resistivity profile of the formation. As part of using HFMs, the voltage conditions are maintained via active control”; Paragraph 0042, “For the tool 800, software focusing can be executed along the axial direction Z using software focusing modes (SFMs) that include the same or different frequencies in the electrode carried by the electrodes in pads 304, 306”);
(3) amplifying the signals by a current measurement amplifier circuit, collecting the signals by a data collection circuit, digitalizing the collected signals by an 4 analog-to-digital conversion circuit, filtering the digital signals by a filter, analyzing signals at each emission frequency from the collected data, and separately operating the signals at each frequency, to obtain resistivity data at each frequency (Paragraph 0064, ” The processing unit 1602 can couple to the tools 800, 810 to obtain resistivity measurements. …”; Paragraph 0065, “The controller 1625 and the processing unit 1602 can be fabricated to operate 
San Martin further teaches (4) processing the resistivity data obtained in the step (3), which is three-dimensional resistivity data in the borehole axis direction, surrounding the borehole, and in the radius (investigation depth) direction, to form a three-dimensional image by virtual reality imaging, or to extract many two-dimensional tomographic images by slicing in any direction. (Paragraph 0036, ““the electrodes 506 are used to measure return currents, and operate to provide formation property image information. This information can be used to form an image, where each one of the electrodes 506 can operate to provide data that is used to construct a single pixel in the image”).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over San Martin, in view of Durbec et al. (US PGPUB US 2012/0247198 A1, hereinafter referred to as “Durbec”).
San Martin fails to explicitly teach wherein scanning in the axial depth is done by the movement of the three-dimensional formation microscanner tool, and scanning surrounding the borehole is done by the arrangement of the button electrodes. 
However, Durbec teaches wherein scanning in the axial depth is done by the movement of the three-dimensional formation microscanner tool, and scanning surrounding the borehole is done by the arrangement of the button electrodes (Fig. 10; The tool can then be moved along the borehole (usually from bottom to top), dragging the pad across the borehole wall and allowing multiple measurements to be made along the length of the borehole”; Paragraph 0040, “Once the arms are deployed, the tool 100 is logged up the well, the pads 14 making measurements as the tool is moved. The measurements can then be processed to derive an image of the property being measured at the borehole wall”).
Durbec is considered to be analogous to the claimed invention because it is in the same field of measuring variation of resistivity around a borehole in a geological formation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified San Martin to incorporate the teachings of Durbec and provide operations for scanning surround the borehole (i.e., dragging the pad across the borehole wall and moving the tool along the bore hole from bottom to top) (Fig. 10; paragraph 0002 of Durbec) with multiple button pads including a plurality of electrodes (Figs. 6-9 of Durbec; Fig. 5 of San Martin). 
 
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bloemenkamp et al. (US PGPUB US 2013/0293235 A1) teaches apparatus for scanning a borehole wall and measuring variation of resistivity around the borehole wall’s formation, using multiple arms which attach sensor pads (Figs. 2A and 3). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2866

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858